On Application for a Rehearing.
When the transactions out of which this litigation arises were entered into, there was, as there is now, an authoritative interpretation by, this court (see Flower & King v. Skipwith, 45 La. Ann. 895, 13 South. 152) of Act No. 89, p. 127, of 188G, entitled “An act to establish the rank and order of preference of privileges and pledges on crops.”
Whether that interpretation is correct or incorrect, it furnished a rule of property by which the plaintiff may be presumed to have governed its conduct with respect to the matters at issue, and it will not now be changed to the prejudice of the party so influenced. In so far, however, as it has been decided that “privilege of furnishers of supplies and of money and of physicians,” placed in the fifth rank by the act in question, can be given precedence over “pledges, under section 1 of Act No. 66, p. 114, of 1874, in order of recordation,” placed in the fourth rank by that act, the court has grave doubts as to the correctness of the decision, and takes advantage of the opportunity to announce that with respect to matters hereafter arising the question thus decided will be dealt with as though that ruling had not been made.
Rehearing refused.